Citation Nr: 0836999	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from August 1987 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is not productive of limitation of flexion of 30 
degrees or less of the thoracolumbar spine, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks within a 12 month period.

2.  The veteran's degenerative disc disease of the lumbar 
spine is not productive of any separate neurologic 
manifestations. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The Board acknowledges that the notice letter sent to the 
veteran in December 2004 does not fully meet the requirements 
set forth in Vazquez-Flores and is not sufficient as to 
content and timing, creating a presumption of prejudice to 
the veteran.  This error, however, did not affect the 
essential fairness of the adjudication.  

Clearly, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the December 2004 notice advised the veteran 
that he must submit evidence establishing that his service-
connected disability has increased in severity such as 
statements from his doctor, the results of any tests or x-
rays, lay statements, treatment records, pharmacy 
prescription records, insurance examination reports and 
employment physical examinations.  He was also advised to 
identify any recent VA treatment.  In addition, he was 
notified that it was his responsibility to support the claim 
with appropriate evidence.  

Furthermore, the veteran was advised in the March 2005 rating 
decision of the diagnostic criteria specific to his service-
connected lumbar spine disorder.  Thereby he was provided 
notice of the specific measurements needed in order to 
entitle him to a higher disability rating.  The veteran's 
claim was readjudicated in the May 2005 Statement of the 
Case, in which he was also given the rating criteria 
applicable to his claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (defects in timing of notice may be 
cured by affording the veteran appropriate notice and 
subsequent adjudication).

Finally, actual knowledge has been demonstrated that the 
veteran knew of the requirements of the rating criteria and 
of the need to demonstrate the effect the increase in 
severity of his lumbar spine disability had on his employment 
and daily life.  For example, the veteran stated on his VA 
Form 9 that he believes VA failed to take into consideration 
the "previous doctor's visits and instructions on how to 
treat myself when muscle spasm and flare ups occur, with bed 
rest and the use of my prescribe (sic) medications and that 
it does not require frequent hospital visits."  This is a 
clear indication of the veteran's knowledge of the criteria 
for rating his lumbar spine disability on the basis of 
incapacitating episodes.  In addition, at a VA examination 
conducted in January 2005, the veteran reported having 
problems sitting or standing for long periods of time, 
experiencing debilitating pain when he has to lie down in a 
fetal position for about one to two days every two weeks, and 
he avoids all repetitive bending, twisting and heavy lifting.  
The examination report also notes that the veteran reported 
not currently working.  This evidence clearly shows the 
veteran knew of the need to report how his low back 
disability affects his daily life.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The veteran either was provided notice or had actual 
knowledge of what was needed to substantiate his claim for an 
increased disability rating for his service-connected lumbar 
spine disorder.  Furthermore, a reasonable person could be 
expected to understand what was needed based upon the post-
adjudicatory notices and process.  Accordingly, the Board 
finds that any error in the notice provided to the veteran on 
his claim for an increased disability rating has not affected 
the essential fairness of the adjudication and was harmless 
error.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.  The 
Board notes that, in a  January 2005 statement, the veteran 
reported having no additional evidence to support his claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examination in 
January 2005.  Significantly, the Board observes that he has 
not reported or presented any evidence that his low back 
disability has worsened since he was last examined.  A remand 
is, therefore, not required solely due to the passage of 
time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Service connection for the veteran's degenerative disc 
disease of the lumbar spine was granted effective August 
1997.  It has been evaluated as 20 percent disabling since 
December 1997 under Diagnostic Code 5293.  Since that time, 
VA twice revised the criteria for diagnosing and evaluating 
diseases and injuries of the spine set forth in 38 C.F.R. 
§ 4.71a.  The first revision, effective September 23, 2002, 
amended the criteria for diagnosing and evaluating 
intervertebral disc syndrome under Diagnostic Code 5293.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The second revision, 
effective September 26, 2003, changed the diagnostic codes 
for spine disorders to 5235 through 5243.  In addition, 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51443 (Aug. 27, 2003).  As the veteran's claim for an 
increased disability rating was filed in November 2004, only 
the current rating criteria is appropriate for evaluating the 
current severity of the veteran's lumbar spine disability.

Thus, the veteran's service-connected degenerative disc 
disease of the lumbar spine is appropriately evaluated under 
Diagnostic Code 5243 for intervertebral disc syndrome.  
Intervertebral disc syndrome is rated under either the 
General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever would result in 
a higher rating.  38 C.F.R. § 4.71a (2007).  When rating 
under the General Rating Formula for Diseases and Injuries 
of the Spine, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2007).  

When rating on the basis of incapacitating episodes, 
intervertebral disc syndrome warrants a 10 percent disability 
rating when there were incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent rating when there were 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating when there were incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
when there were incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
The revised schedule does not provide for an evaluation 
higher than 60 percent.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2007).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  See 
38 C.F.R. § 4.71a, , Note (1) (2007).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the lumbar spine, the 
revised rating criteria provide a 100 percent rating for 
unfavorable ankylosis of the entire spine; and a 50 percent 
rating for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).  

The rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexions are zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations 
based on pain alone are not appropriate, unless there is 
specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the spine, in whole or in part, is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The relevant medical evidence of record consists of VA 
treatment records and a VA examination report.  The Board 
notes that, with his claim, the veteran submitted treatment 
records from March to May 2002.  However, as the veteran's 
claim was filed in November 2004, it is the current level of 
impairment which is of primary concern.  

The Board finds that, after considering all relevant 
evidence, entitlement to a disability rating higher than 20 
percent is not warranted.  Here, the evidence fails to 
establish that the veteran has had incapacitating episodes 
requiring physician care and prescribed bed rest having a 
total duration of at least 4 weeks but less than 6 weeks 
over a 12 month period.  VA treatment records show that in 
June 2003, the veteran reported an improvement in his back 
pain and sometimes having no pain at all.  The veteran did, 
however, have treatment for exacerbations of back pain in 
December 2003 and February 2005, but these treatment records 
fail to establish the total duration of these exacerbations.  
In this regard, the veteran contended on his VA Form 9 that 
his doctors instructed him to treat himself with bed rest 
and pain medications when he has a flare up.  However, none 
of the medical evidence shows that such an instruction has 
been given.  In December 2003, the veteran was advised to 
increase his Vicodin to twice a day.  He was also advised, 
due to obesity and uncontrolled hypertension, to do cardio 
exercises, which is clearly at odds with being prescribed 
bed rest.  For the February 2005 flare up, the veteran was 
advised to take his pain medications, use a heating pad and 
to avoid strenuous activity for 7 to 10 days.  Nothing in 
these instructions indicates that bed rest was prescribed.  

Thus, the Board finds that the evidence fails to establish 
that the veteran has incapacitating episodes requiring 
physician care and prescribed bed rest that equaled a total 
duration of at least 4 weeks in a 12 month period.  The 
preponderance of the evidence is, therefore, against finding 
that a disability rating higher than 20 percent is warranted 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

As to separate orthopedic and neurologic manifestations.  VA 
treatment records show continued treatment for chronic back 
pain.  Although in December 2003, the veteran complained of 
significant back pain with an intensity of 8 out of 10, it 
was noted there were no abnormal curvatures of the spine and 
no tender points.  Examination of the veteran's back in 
February 2005 revealed 1 to 2+ tenderness in the L4-L5 
region and limited and painful motion.  However, the 
veteran's actual range of motion was not noted.  No 
neurological signs or symptoms were noted.  

The veteran underwent a VA examination in January 2005.  He 
gave a history of injury to his back in service, managed 
over the years with sporadic medical treatment, with a 
worsening in 1996-1997 when he began to have pain radiating 
down his legs.  He subsequently underwent back surgery, 
which alleviated the pain down his legs.  However, he has 
had chronic persistent, dull aching low back pain ever 
since.  He reported problems with sitting or standing for 
long periods of time.  He also avoids all repetitive bending 
and twisting and heavy lifting.  He rated his daily pain as 
5 out of 10.  However, he also referred having debilitating 
pain about one to two days every two weeks when he has to 
stop whatever he is doing and lie down in a fetal position.  
He said he takes Hydrocodone for the severe pain, but not 
daily as it makes him drowsy.  He denied any pain radiation, 
or related bowel, bladder or sexual dysfunction.  He also 
denied any numbness or weakness.  

Physical examination revealed the veteran to be an obese 
male with a very stiff erect posture.  His gait was normal, 
and he used no assistive devices to ambulate.  Examination 
of the thoracolumbar spine revealed no radiation of pain 
with movement, but there were some palpable muscle spasms in 
the lower lumbar paraspinous muscles bilaterally.  There was 
also tenderness to palpation diffusely in the lower lumbar 
spine from L2 to L5.  Range of motion of the lumbar spine 
was diminished with flexion limited to 60 degrees, extension 
to 20 degrees, right and left lateral flexion to 20 degrees 
bilaterally, and right and left rotation was normal at 30 
degrees bilaterally.  The examiner noted that the range of 
motion was limited due to pain but was not additionally 
limited by fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  Straight leg raising 
tests were negative in both the lying and sitting positions.  
There was no evidence of bowel, bladder or erectile 
dysfunction.  There was no ankylosis of the thoracolumbar 
spine noted.

The assessment was postoperative residuals of degenerative 
disc disease of the lumbar spine.  The examiner's impression 
was that, although the veteran has no current radicular 
symptoms, he has chronic back pain.  He recommended that the 
veteran should avoid as much as possible all prolonged 
sitting and standing (no more than 15 to 20 minutes), and 
all heavy lifting, and heavy use involving his back will 
need to be done with frequent breaks.

Based upon this evidence, the Board finds that the veteran's 
disability picture is more consistent with a 20 percent 
rating for the orthopedic manifestations because the medical 
evidence fails to establish that the veteran's lumbar spine 
disability is productive of limitation of flexion to 30 
degrees or less or favorable ankylosis of the thoracolumbar 
spine.  Rather the evidence shows that flexion of the 
veteran's thoracolumbar spine is limited to no less than 60 
degrees due to pain without additional limitation due to 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  Furthermore, although there was some 
palpable muscle spasms over the lumbar paraspinous muscles 
bilaterally and tenderness to palpation diffusely in the 
lumbar spine region, there was no indication that this is 
even severe enough to cause an abnormal spinal contour, 
which is a 20 percent rating criteria. 

Furthermore, the Board finds that the evidence does not 
support any separate disability rating for neurologic 
manifestations.  The pertinent VA treatment records and VA 
examination fail to show any complaints of or findings 
consistent with impairment of the sciatic nerve in either 
lower extremity.  Straight leg raises were negative, and 
sensory was within normal limits.  Furthermore, the veteran 
consistently denied any bowel or bladder problems.

Thus, the Board finds that the preponderance of the evidence 
is against finding that a disability rating in excess of 20 
percent is warranted for the veteran's service-connected 
lumbar spine disability.  The preponderance of the evidence 
being against the claim, the benefit of the doubt doctrine 
is not applicable.  Consequently, the veteran's claim must 
be denied.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


